This proceeding seeks a review of the determination of the Board of Regents suspending the license of the petitioner, a veterinarian, for a period of one year. Petitioner has been engaged in the practice of veterinary medicine since 1945. On January 12, 1970 he was charged with a violation of section 6712 of the Education Law. Specifically, he was charged with falsely advising the owner of a dog that he had performed a certain operation on the dog for which he was paid, when, in fact, he had not performed the operation. The petitioner denied the charges and there was a sharp conflict of testimony. The hearing committee, however, found against the petitioner and recommended that his license be suspended for one year. The testimony presented questions of fact and credibility which were within the province of the committee to determine. (Matter of Sternfelds v. Board of Regents, 20 A D 2d 840.) Since there was substantial evidence to sustain the Regents’ determination we may not disturb it. (Matter of Stork Rest. v. Boland, 282 N. Y. 256.) The petitioner also maintains the suspension of one year was not warranted under the circumstances. With this contention we agree. Petitioner, a practitioner for some 25 years, had an otherwise clean record. The punishment should be reduced to a suspension for a period of three months. Determination modified by reducing the suspension to three months ■ and, as so modified, confirmed, with costs. Reynolds, J. P., Greenblott, Cooke, Sweeney and Simons, JJ., concur.